DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 21, 2022.  Claims 5 – 8 have been amended, claims 9 and 10 have been added, and no claims have been canceled.  Claims 1 – 4 have been withdrawn.  Thus, claims 5 – 10 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 5 – 10 have been considered but are moot because the arguments do not apply to the current rejection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 1 of claim 5, applicant recites “[a]n in-vehicle device disposed on a subject vehicle”.   As such, claim 5 is directed to an apparatus.  In lines 6 – 11, applicant recites the function of “obtaining subject vehicle situation information and subject vehicle non-situation information, wherein the subject vehicle situation information includes a subject vehicle position and a subject vehicle speed, and wherein the subject vehicle non-situation information is associated with a subject vehicle size; and obtaining, using wireless vehicle-to-vehicle communication, target vehicle situation information and target vehicle non-situation information”.  However, nowhere in claim 5 does applicant positively recite structural limitation for performing the aforementioned obtaining steps.  Yes, applicant claims a control device but the control device stands alone and is not operatively connected to the step of obtaining subject vehicle situation information and subject vehicle non-situation information.  Clarification is required.  
In addition, applicant recites that wireless vehicle-to-vehicle communication is used to obtain target vehicle situation information and target vehicle non-situation information but no structural limitation is positively recited to perform this step.  Yes, applicant claims a control device but the control device is not positively recited to perform wireless vehicle-to-vehicle communication.  Clarification is required.
The same ambiguity exist with respect to the determining steps in lines 12 – 15 of claim 5.  The claimed control device stands alone and is not operatively connected to the steps of determining whether the subject vehicle will encounter the target vehicle in a hard-to-pass place and determining whether there is a pass-by place ahead.   Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 5 fall into one of four of the statutory categories?   Yes.  The preamble of claim 5 recites an in-vehicle device. The body of claim 5 recites at least one physical element such as a control device that forms part of the claimed device.  Therefore, claim 5 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 5 – 10 recite a judicial exception?  Yes.  The claims recite the limitations of: determining whether the subject vehicle will encounter the target vehicle in a hard-to-pass place; upon a determination that the subject vehicle will encounter the target vehicle in a hard-to-pass place, determining whether there is a pass-by place ahead; upon a determination that there is a pass-by place ahead, determine whether there is any passable place available; upon a determination that there is a pass-by place ahead, determine whether there is any passable place available: upon a determination that there is not a passable place available, determine whether a current position is a pass-by place;  upon a determination that there is a pass-by place ahead, determine whether there is any passable place available upon a determination that there is not a passable place available, determine whether a current position is a pass-by place; and upon a determination that there is not a pass-by place ahead, determine whether a current position is a pass-by place.  The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer component(s).  That is, other than reciting “a control device and memory” nothing in the claim precludes the determining steps from practically being performed in the human mind. For example, but for the “control device and memory” language, the claim encompasses the user manually performing all the claimed determining steps.   Therefore, these limitations are mental processes.

Step 2A – Prong 2
Do claims 5 – 10 integrate the judicial exception into a practical application?  No. The claim recites several additional elements: obtaining subject vehicle situation information and subject vehicle non-situation information, wherein the subject vehicle situation information includes a subject vehicle position and a subject vehicle speed, and wherein the subject vehicle non-situation information is associated with a subject vehicle size; obtaining, using wireless vehicle-to-vehicle communication, target vehicle situation information and target vehicle non-situation information; upon a determination that there is a passable place available, notify a driver of the subject vehicle to wait at a farthest ahead available passable place; upon a determination that the current position is a pass-by place, notify a user5Application No.: 16/752,762Docket No.: 4041J-003754-US to wait at the current position; upon a determination that the current position is not a pass-by place, notify a user of an on-coming vehicle; upon a determination that the current position is a pass-by place, notify a user 6Application No.: 16/752,762Docket No.: 4041J-003754-US to wait at the current position; and upon a determination that the current position is NOT a pass-by place, notify a user of an on-coming vehicle.  The generic control device in both the obtaining and the notifying steps are recited at high levels of generalities (i.e., as a general means of gathering an electronic representation of subject vehicle situation information and subject vehicle non-situation information, and as a general means of distributing an electronic representation of information to a user/driver), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  This generic controller limitation is no more than mere instructions to apply the exception using generic computer component(s).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 5 – 10 are directed to the abstract idea.


Step 2B 
Do claims 5 – 10 provide an inventive concept?  No.  As discussed with respect 
to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer component(s). The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer component(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  

As a result, claims 5 – 10 are ineligible under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018109938 A1 to Sasaki (herein after “Sasaki publication”).
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 5 (as best understood based on the 112(b) rejections discussed herein above),
the Sasaki publication discloses an in-vehicle device disposed on a subject vehicle (see Fig. 1, where “[t]he camera 101, the GPS device 102, the vehicle device 103, and the vehicle information terminal 110 are mounted on the vehicle and can transmit and receive data to and from each other via the internal bus 104”), the in-vehicle device comprising: 
a control device (103)(see where “[t]he vehicle device 103 is a vehicle control device that controls the vehicle”); and 3Application No.: 16/752,762Docket No.: 4041J-003754-US
a memory (12), wherein the in-vehicle device is configured to: 
(i) obtaining subject vehicle situation information and subject vehicle non-situation information, wherein the subject vehicle situation information includes a subject vehicle position and a subject vehicle speed (see Abstract, where “a vehicle terminal device (110) detects, from a speed measured by a vehicle device (103) and an image captured by a camera (101), a difficult-to-pass point through which a vehicle is difficult to pass together with an oncoming vehicle”; see also where “the difficult-to-pass point detection unit 125 specifies the detected difficult-to-pass point by the position from the GPS device 102 and acquires the time specified by the vehicle device 103, thereby acquiring the specified position and the acquired point.”)(Emphasis added), and wherein the subject vehicle non-situation information is associated with a subject vehicle size (see where the Sasaki publication discloses “[a]s in the first embodiment, the passing difficulty point detection unit 325 detects the passing difficulty point. And the passing difficulty point detection part 325 in Embodiment 3 includes the data (1st data) regarding the vehicle width of the own vehicle in the passing difficulty point data”)(Emphasis added); 
(ii) obtaining, using wireless vehicle-to-vehicle communication, target vehicle situation information and target vehicle non-situation information (see where “. . . the passing difficulty point detection part 125 determines whether an oncoming vehicle exists ahead of the image | video in the time contained in the driving | running | working data acquired by step S10 based on video data (S13)”);
(iii) determining whether the subject vehicle will encounter the target vehicle in a hard-to-pass place (see where “according to the first embodiment, the user can determine whether or not to avoid by referring to a difficult-to-pass point and a possible-to-pass point that exist on the route in advance. In addition, the user can grasp the actual situation when passing by checking the reference video, and can more easily and reliably determine whether to avoid it”)(Emphasis added); and 
(iv) upon a determination that the subject vehicle will encounter the target vehicle in a hard-to-pass place, determining whether there is a pass-by place ahead (see where “according to the first embodiment, the user can determine whether or not to avoid by referring to a difficult-to-pass point and a possible-to-pass point that exist on the route in advance. In addition, the user can grasp the actual situation when passing by checking the reference video, and can more easily and reliably determine whether to avoid it”). (Emphasis added.)

As to claim 6,
the Sasaki publication discloses the in-vehicle device being further configured to: upon a determination that there is a pass-by place ahead, determine whether there is any passable place available; upon a determination that there is a passable place available, notify a driver of the subject vehicle to wait at a farthest ahead available passable place. (See where “the search result notifying unit 158 transmits . . . the searched passing possible point data to the vehicle information terminal 110 via the communication unit 141 (S33).”)

As to claims 7 and 9,
the Sasaki publication discloses the in-vehicle device being further configured to: upon a determination that there is a pass-by place ahead, determine whether there is any passable place available: upon a determination that there is not a passable place available, determine whether a current position is a pass-by place; upon a determination that the current position is a pass-by place, notify a user 5Application No.: 16/752,762Docket No.: 4041J-003754-US to wait at the current position.  (See where “the search result notifying unit 158 transmits . . . the searched passing possible point data to the vehicle information terminal 110 via the communication unit 141 (S33).”)

As to claims 8 and 10,
the Sasaki publication discloses the in-vehicle device being further configured to: upon a determination that there is a pass-by place ahead, determine whether there is any passable place available upon a determination that there is not a passable place available, determine whether a current position is a pass-by place; upon a determination that the current position is not a pass-by place, notify a user of an on-coming vehicle. (See where “. . . the passing difficulty point detection part 125 determines whether an oncoming vehicle exists.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666